This cause was tried at the May term, 1924, which term adjourned July 14, 1924. Judgment was not entered in the case at said term. On August 30, 1924, the court entered its judgment of record nunc pro tunc. In this nunc pro tunc judgment notice of appeal was given. Appeal bond was filed July 29, 1924, prior to entry of judgment and notice of appeal. No notice of appeal, other than that of August 30, appears. This last statement is made only for the purpose of showing the state of the record and is not material.
It is well settled that an appeal will not lie from a judgment until entered of record. New Birmingham, etc., Co. v. Blevens,12 Tex. Civ. App. 410, 34 S.W. 828; T.  N. O. Ry. Co. v. Texas, etc., Co., 50 Tex.Civ.
App. 182, 110 S.W. 140. An unbroken line of authorities declare that, where an appeal bond is not filed, as required by article 2084, R.S. Civil Statutes, the Court of Civil Appeals acquires no jurisdiction, and is without power to acquire it. White v. Day (Tex.Civ.App.) 230 S.W. 843; authorities cited in Texas-Southwestern Digest, vol. 1, p. 921, § 387 (1).
It follows that, where judgment is not entered at term in which rendered, but is entered "nunc pro tunc" at a later term, an appeal bond, filed before judgment is entered of record, does not confer jurisdiction on Court of Civil Appeals. Cooper v. Carter (Tex.Civ.App.) 233 S.W. 1020. The case last cited is on all fours with the one at bar, and, this court being without jurisdiction, the appeal is dismissed, with cost against appellant.